DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information referred to in the information disclosure statements filed on September 9, 2020 has been considered as to the merits.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a holding means” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “at least one seat element arranged inside the cargo bike” in line 2.  The phrase “the cargo bike” lacks sufficient antecedent basis.  It appears that the seat is arranged within a carrier.  Clarification is required.
Claim 14 recites the phrase “comprises a particularly downwardly directed” in line 2.  This phrase is not clear.  It appears a portion of the fastening element is directed downwardly however clarification is required.
Claims not specifically addressed are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-9, 16-17 and 19-20 is/are rejected under 35 U.S.C. 102Z(a)(1) as being anticipated by Kusz (4,367,829).  With respect to claim 1, Kusz discloses a cargo bike transport carrier comprising: at least one seat element (28)(30) arranged inside the cargo bike (within carrier portion (18); a holding means for the seat element (71)(74)(76) wherein the holding means comprises at least one holding element (71)(74)(76).  The at least one holding element is configured as a connecting bracket (74) and (76).  The connecting bracket (74) and (76) comprises two bracket elements which are connected together (see how the bracket “wraps” around a portion of the bike frame in Figure 3).  The connecting bracket (74) and (76) also connect a plurality of plastic parts (note how container (16) is plastic and comprises multiple molded parts) constitute the cargo bike transport carrier (i.e. the brackets connect the container to the bike).   With respect to claim 6, the at least one holding element comprises at least one connecting bar (71).  With respect to claim 7, the connecting bar (71) is arranged on an inside (i.e. toward the inside of the bicycle) of a front wall (18).  With respect to claim 8, the holding means comprises a plurality of holding elements, wherein one holding element is configured as a holding bracket (74) or (76) and at least one further holding element is configured as a connecting bar (71).  With respect to claim 9, the seat element comprises a seat portion (28) and a back portion (30).  With respect to claim 16, the seat element comprises a head portion at (38).  With respect to claim 17, the head portion, which is an extension of back portion (30) is foldable.  With respect to claim 19, at a front wall of the cargo bike transport carrier has one seat element arranged.  With respect to claim 20, he cargo bike transport carrier has a high shoulder line (see Figure 4).  

Claim(s) 1 and 8-15  is/are rejected under 35 U.S.C. 102Z(a)(1) as being anticipated by Britton et al. (US 2004/0130118A1).  With respect to claim 1, Britton discloses at least one seat element (21) arranged inside a cargo bike and a holding means (4)(5) wherein the holding means comprises at least one holding element.  With respect to claim 8, the holding means comprises a plurality of holding elements wherein one holding element is configured as a holding bracket (4) and least one further holding element is configured as a connecting bar (5).  With respect to claim 9, the seat element comprises a seat portion and a back portion.  With respect to claim 10, the seat portion is foldable given that the entire seat element is flexible.  With respect to claim 11, at the seat element, fastening elements (24)(25)(26)(27) for connection to the holding elements are provided.  With respect to claim 12, the back portion is fastened to the connecting bar (5).  With respect to claim 13, at least one upper fastening element (24) is fixedly connected to the holding element (5).  With respect to claim 14, at least one lower fastening element (26) is downwardly directed.   With respect to claim 15, wherein at least one lower fastening element (26) is adapted to be fitted onto the holding element (4) from above.  With respect to claim 16, the seat element comprises a head portion (upper section).  With respect to claim 17, the head portion is foldable given the entire element is flexible.  With respect o claim 18, the head portion is height adjustable through tightening and loosening of fastening elements (24)(25)(26)(27).  With respect to claim 19, on an inside of a front wall (at 9) of the carrier one seat element is arranged.  With respect to claim 20, the cargo bike transport carrier has a high shoulder line (given that it is configured to extend above the head of an occupant.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusz (4,367,829) in view of Humlong (4,282,993).  As disclosed above, Kusz reveals all claimed elements with the exception of at least one holing element comprises metal.  Humlong teaches bracket elements (40) comprising metal.  It would have been obvious to use metal as taught by Humlong to form the brackets (74)(76) disclosed by Kusz since such a material is readily available and adaptable for this use and would have been obvious to try given it’s strength, weight and availability.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusz (4,367,829) or Britton et al. (US2004/0130118)).  Britton and Kusz each disclose all claimed elements with the exception of a seating surface and an upper edges of the cargo carrier being spaced apart by at least 30 cm.  It would have been obvious to adjust the height of the cargo carrier of either Britton or Kusz to be taller, at least 30 cm, to provide additional protection to the seat occupant from environmental hazards.  The 30 cm dimension does not appear to solve any specific solution and experimenting to find a height that allows for visibility and protection would have been obvious to one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Crawford (7,152,554); Lee (US 2005/0098972) and Hashimoto (4,830,134).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        )